Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 13, 2018

                                           No. 04-18-00039-CV

                      IN RE DAIMLER TRUCKS NORTH AMERICA LLC

                                     Original Mandamus Proceeding 1

                                              ORDER

       The Real Parties in Interest’s Motion for Extension of Time to File Response to Petition
for Writ of Mandamus is hereby GRANTED. Time is extended to February 26, 2018.




                                                             PER CURIAM

ATTESTED TO: __________________________
             Keith E. Hottle
             Clerk of Court




1
  This proceeding arises out of Cause No. 2014-CI-07361, styled Ricardo Garza, et al. v. Daimler Trucks North
America, et al., pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga
presiding.